DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
In reference to claim 10, it is suggested to amend (1) “the we1ding process” in line 15 to “a welding process”, (2) “the weld force F” in line 17 to “a weld force”, (3) “the average strength” in line 20 to “an average strength”, (4) “the total thickness” in line 22 to “a total thickness”, in order to ensure proper antecedent basis in the claim language; and after “t” in line 25 and before “denotes in line 26 delete “mm”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 10, the limitation “the amount of C in the weld is increased by 0.02% to 1.3% by mass or more”, is recited in line 28, it is unclear what is meant by this claimed range of “0.02% to 1.3% by mass or more”, e.g., more than 1.3%, 0.02-1.3%, etc.
	In light of the Applicant’s arguments filed 01/13/2021, which discloses “increasing the increment of carbon in the weld by 0.02% by mass or more…preferably 1.3% by mass or less” (Remarks, p. 8), “the amount of C in the weld is increased by 0.02% to 1.3% by mass or more” will be interpreted as the amount of C in the weld is increased by 0.02% by mass or more and 1.3% by mass or less.
	Regarding dependent claims 11-12 and 19, these claims do not remedy the deficiencies of parent claim 10 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 2015/0001188) (Oikawa) in view of Morimura et al. (US 4,707,397) (Morimura) and further taken in view of evidence by AISI and SAE Carbon and Alloy Steels (AISI), AISI and SAE H-Steel sheets (AISI-H), MatWeb Metal Material Data Sheets (MatWeb) and AZO materials.
The examiner has provided the non-patent literature documents, AISI, AISI-H, MatWeb and AZO materials with the Office Action mailed 01/03/2020. The citation of prior art in the rejection refers to the provided documents.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claim 10, Oikawa teaches a spot welded joint of a high-strength steel plate having two or more thin steel plates which are spot welded to each other ([0033]-[0034]) (corresponding to a steel sheet assembly comprising a plurality of lapped steel sheets). The high-strength steel plate contains C: 0.10 mass % to 0.40 mass %; Si: 0.01 mass % to 2.50 mass %, Mn: 1.5 mass % to 3.0 mass %, and P content is equal to or less than 0.03 mass %, S content is equal to or less than 0.01 mass %, A1 content is equal to or less than 1.00 mass % and the balance consists of Fe and inevitable impurities ([0042]-[0053]) (corresponding to the steel sheets each having a composition containing: C: 0.4% or less, Si: 3.0% or less, Al: 3.0% or less, Mn: 0.2% to 6.0%, P: 0.1% or less, and S: 0.07 or less based on a total mass of the composition of each steel sheet, the remainder being Fe and inevitable impurities).
Oikawa further teaches at least one of the two or more thin steel pates has a tensile strength being 750 MPa to 1850 MPa ([0071]) (corresponding to each of the steel sheets having a tensile strength of 1,470 MPa or less). The thickness of the steel plate is equal to or less than 2.0 mm ([0213]) (corresponding to a thickness of 0.3 mm to 5.0 mm). Oikawa further teaches a nugget diameter is 4.5 times as large as a square root of a thickness of one steel plate (4.5√t) ([0282]) (corresponding to a weld of the assembly has a nugget diameter of 2.8√t mm or more, where t mm denotes the thickness of a thinner one of the steel sheets on both sides of a weld interface). The Vickers hardness Hv of the nugget and the heat-affected zone are more than 400 before heat treatment ([0263]).
Given that Oikawa teaches the high-strength steel sheets having a composition of chemical components including C: 0.10 mass% to 0.40 mass%, Si: 0.01 mass% to 2.50 mass%, Mn: 1.5 mass% to 3.0 mass% and other elements ([0174]-[0206]) and AISI discloses AISI 1330 and 1335 having a steel alloy composition falling within the range of the each of the elements 
Therefore, it is clear that the nugget (i.e., formed weld) will have a hardness that is 20 or more in terms of the Vickers hardness of the steel sheets (i.e., 400 Hv - 271 Hv = 129 Hv; 400 -218 = 182) (corresponding to a hardness of the weld is higher than that of the steel sheets before being applied with the adhesive and the carbon-supply agent by 20 to 800 in terms of Vickers hardness).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Oikawa does not explicitly disclose the spot welded joint comprises an adhesive and a carbon-supplying agent on a surface of either or both of the steel sheets and the amount of C in the weld is increased by 0.02% to 1.3% by mass or more as compared to the steel sheets before being applied with the adhesive and the carbon-supplying agent, as presently claimed. However, Oikawa does disclose a plating layer may be formed on a surface of the steel plate, and a film or the like of an inorganic series or an organic series can be formed on a surface layer of the plating layer ([0210]-[0211]).
corresponding to an adhesive). The intermediate layer has a thickness within a range of 0.01-1 mm (col. 4, lines 61-63) (corresponding to the adhesive is applied in a spread of 0.01 mm to 0.5 mm).
Morimura further teaches the bonding force between the metal plate and the intermediate layer is very high and the heat aging resistance and shock resistance are excellent (col. 5, lines 30-33). When the panel undergoes spot welding conductive particles are added to the intermediate layer in an amount of 1-50 parts by weight of conductive particles to 100 parts by weight of the sum of the components (A) and (B), where (A) is at least one rubbery polymer and (B) is a substance selected from polymerizable monomers and mixtures thereof and thermosetting epoxy resins and the conductive particles are carbon graphite (col. 2, lines 7-8, 43-45; col. 5, lines 34-40) (corresponding to applying, in advance of lapping, an adhesive and a carbon-supplying agent to a surface of either or both of steel sheets to be lapped).
In light of the motivation of Morimura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the joint of Oikawa to include the intermediate layer of Morimura between the thin steel plates, in order to provide excellent vibrational dampening properties, excellent heat aging resistance and excellent shock resistance.
Given that the joint of Oikawa in view of Morimura includes an intermediate layer comprising carbon graphite mixed with an epoxy resin, which is substantially identical to 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Additionally, while Oikawa in view of Morimura teaches two thin steel plates being materials to be welded are overlapped each other the spot welded (Oikawa, [0217]; [0282]; [0284]; [0299]) wherein the intermediate layer is held between the steel sheets to be spot welded (Morimura, col. 2, lines 5-7; col. 7, lines 22-31), it is noted that the present claims are drawn to a product and not drawn to a method of making (i.e., manufactured by a method comprising: applying, in advance of lapping, an adhesive and a carbon-supplying agent to a surface of either or both of steel sheets to be lapped, the steel sheets having a composition containing...welding the steel sheets; applied as a spread; the welding process being a spot welding process). Thus, “[E]ven though product-byprocess claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Oikawa in view of Morimura meets the requirements of the claimed product, Oikawa in view of Morimura clearly meets the requirements of the present claim.
In reference to claim 11, Oikawa in view of Morimura teaches the limitations of claim 10, as discussed above.
Oikawa further teaches the steel plate contains at least one kind selected from a group consisting of: Ti: 0.005 mass% to 0.10 mass%; Nb: 0.005 mass % to 0.10 mass%; and V: 0.005 mass % to 0.10 mass %; B: 0.0001 mass % to 0.01 mass %; Cr: 0.01 mass % to 2.0 mass %; Ni: 0.01 mass % to 2.0 mass %; Cu: 0.01 mass % to 2.0 mass %; Mo: 0.01 mass % to 0.8 mass %, and at least one of Ca, Ce, Mg and REM within a range of 0.0001 mass % to 0.5 mass % in total ([0055]-[0067]) (corresponding to the composition further contains one or more selected from the group consisting of Cr: 0.05% to 5.0%, V: 0.005% to 1.0%, Mo: 0.005% to 0.5%, Ni: 0.05% to 2.0%, Cu: 0.05% to 2.0%, Ti: 0.01% to 0.1%, Nb: 0.01% to 0.1%, B: 0.0003% to 0.0050%, Ca: 0.001% to 0.005%, and a REM: 0.001% to 0.005% based on the total mass of the composition of each steel sheet).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 12 and 19, Oikawa in view of Morimura teaches the limitations of claims 10 and 11, as discussed above.
corresponding to the carbon-supplying agent is mixed with the adhesive), however, Oikawa in view of Morimura does not explicitly disclose the mixture of resin and graphite is mixed in advance of application, as presently claimed.
Claims 12 and 19 define the product by how the product was made. Thus, claims 12 and 19 are product-by-process claims.
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having the carbon-supplying agent mixed in the adhesive. Therefore, absent evidence of criticality regarding the presently claimed process and given that Oikawa in view of Morimura meets the requirements of the claimed product, Oikawa in view of Morimura clearly meets the requirements of the present claim.
Response to Arguments
In response to amended claims 10, 13 and cancelling claims 20-21, the previous Claim Objections of claims 13 is withdrawn. However, the amendment to claim 10 did not address deleting “mm” in line 25 after “where t” as discussed in the previous set of Claim Objections in the Office Action mailed 10/21/2020 and is maintained, further, the amendment to claim 10 has necessitated a new set of Claim Objections as set forth above.

The Applicants primarily argue:
“The Applicant’s speciation disclose that the weld is hardened by supplying carbon to the weld such that the strength of the joint is increased. See para. [0067] of US 2017/0348790. This effect is obtained by increasing the increment of carbon in the weld by 0.02% by mass or more. See id. On the other hand, the increment of carbon is See id.
Because the asserted combination of references fails to disclose, teach or suggest that above-discussed feature, it also inherently fails to provide ‘a hardness of the weld is higher than that of the steel sheets before being applied with the adhesive and the carbon-supplying agent by 20 to 800 in terms of Vickers hardness.’”
Remarks, p. 7-8
The examiner respectfully traverses as follows:
	As discussed in the rejection set forth above, Oikawa teaches the Vickers hardness of the nugget is equal to or more than 400 ([0263]), while the hardness of the stainless steel sheets is 271 Hv or 218 Hv. Therefore, it is clear the nugget has a hardness higher than that of the steel sheets before being applied with the adhesive and the carbon–supply agent by 129 Hv (i.e., 400 – 271 = 129).
	While Oikawa in view of Morimura does not explicitly teach the amount of C in the weld is increased by 0.02% to 1.3% by mass or more as compared to the steel sheets before being applied with the adhesive and the carbon-supplying agent; given that the joint of Okikawa in view of Morimura is substantially identical to the presently claimed steel sheet assembly in structure and composition, absent evidence to the contrary, it is clear that the joint or weld of Oikawa in view of Morimura would intrinsically have the amount of C in the weld is increased by 0.02% to 1.3% by mass or more as compared to the steel sheets before being applied with the intermediate layer.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on 

Applicants further argue:
“The recited welding conditions are essential in producing the recited weld, which are not contemplated by Oikawa and Morimura and, as a result, the references do not disclose, teach or suggest the recited weld of Claim 10.”
Remarks, p. 9
The examiner respectfully traverses as follows:
The present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Oikawa in view of Morimura meets the requirements of the claimed product, Oikawa in view of Morimura clearly meets the requirements of the present claim.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784